DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim {1-2} ,3, respectively, of US 20210155471 A1, Application Patent granted 16/625695 “Notice of Allowance and Fees Due (PTOL-85) - 08/15/2022. (hereinafter App’695) in view of Van Lierop; Hendrikus et al., (US 20140300942 A1; hereinafter Van).  
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below:

Instant Application
US 20210155471 A1, Application  Patent granted 16/625695 “Notice of Allowance and Fees Due (PTOL-85) - 08/15/2022. In view of Van
1. An optical device comprising: 
a base; 
a movable portion which includes an optical function unit; 
an elastic support portion which is connected between the base and the movable portion and supports the movable portion so that the movable portion is movable along a first direction; 
a first comb electrode which is provided to the base and includes a plurality of first comb fingers; and 
a second comb electrode which is provided to at least one of the movable portion and the elastic support portion and includes a plurality of second comb fingers alternately arranged with the plurality of first comb fingers, 
wherein the elastic support portion includes a torsion bar extending along a second direction perpendicular to the first direction and a nonlinearity relaxation spring connected between the torsion bar and the movable portion, 
wherein the nonlinearity relaxation spring is configured so that a deformation amount of the nonlinearity relaxation spring around the second direction is smaller than a deformation amount of the torsion bar around the second direction and a deformation amount of the nonlinearity relaxation spring in a third direction perpendicular to the first direction and the second direction is larger than a deformation amount of the torsion bar in the third direction while the movable portion moves in the first direction, and 



wherein the first comb finger and the second comb finger which are adjacent to each other face each other in the second direction (y).
1. An optical device comprising: 
a base; 
a movable portion which includes an optical function unit; 
an elastic support portion which is connected between the base and the movable portion and supports the movable portion so that the movable portion is movable along a first direction; 
a first comb electrode which is provided to the base and includes a plurality of first comb fingers; and 
a second comb electrode which is provided to at least the movable portion and includes a plurality of second comb fingers alternately arranged with the plurality of first comb fingers, 

wherein the elastic support portion includes a torsion bar extending along a second direction perpendicular to the first direction and a nonlinearity relaxation spring connected between the torsion bar and the movable portion, 
wherein the nonlinearity relaxation spring is configured so that a deformation amount of the nonlinearity relaxation spring around the second direction is smaller than a deformation amount of the torsion bar around the second direction and a deformation amount of the nonlinearity relaxation spring in a third direction perpendicular to the first direction and the second direction is larger than a deformation amount of the torsion bar in the third direction while the movable portion moves in the first direction, and 
wherein the second comb electrode is disposed along an outer edge of the movable portion.

2. The optical device according to claim 1, wherein the first comb finger and the second comb finger which are adjacent to each other face each other in the third direction.

2. The optical device according to claim 1, 
wherein the nonlinearity relaxation spring includes a plate-shaped portion and the length of the plate-shaped portion in the second direction is longer than the length of the torsion bar.

3. The optical device according to claim 1, 
wherein the nonlinearity relaxation spring includes a plate-shaped portion and the length of the plate-shaped portion in the second direction is longer than the length of the torsion bar.
3. The optical device according to claim 1, wherein the nonlinearity relaxation spring includes a pair of plate-shaped portions, and 
wherein the pair of plate-shaped portions face each other in the third direction.
2. The optical device according to claim 1, 
wherein the first comb finger and the second comb finger which are adjacent to each other face each other in the third direction.

Summary

1
1+2 + Van
2
3
3
3+2
4-10
1-2+Van



As can be demonstrated, the dependent claim 2 (with parent claim 1) of App’695 discloses the features of independent claim ` of the instant application, except the limitation “in the second direction” in “wherein the first comb finger and the second comb finger which are adjacent to each other face each other in the second direction (y)”; App’695 discloses in the third. However, this limitation is obvious with the following:
As indicated above, pat’814 does not expressly disclose, “in the second direction” in “wherein the first comb finger and the second comb finger which are adjacent to each other face each other in the second direction (y)”.
However, in the analogous art, Van discloses an optical device (30; Figs 2A-2C; [0041]) comprising substantially the features of claim 1-2 of App’695, wherein the first comb finger (82) and the second comb finger (84) which are adjacent to each other face each other in the second direction (y). For example, Van’s optical device comprises: 
a base (60; [0041]); 
a movable portion (52, micromirror) which includes an optical function unit (optical scanner; [0008]); 
an elastic ([0074]) support portion (74) which is connected between the base (60) and the movable portion (52) and supports the movable portion so that the movable portion is movable along a first direction (Z-axis; [0043]); 
a first comb electrode (82; [0052]) which is provided to the base (60) and includes a plurality of first comb fingers (100); and 
a second comb electrode (84) which is provided to at least one of the movable portion (52) and the elastic support portion (74) and includes a plurality of second comb fingers (110) alternately arranged with the plurality of first comb fingers, 
wherein the elastic support portion (74) includes a torsion bar (40; [0043, 0050]) extending along a second direction (y-axis; [0062]) perpendicular to the first direction (z) and a nonlinearity relaxation spring (741 non-linear relief; [0060]  relaxation is construed from relief) connected between the torsion bar (40) and the movable portion (30), 
wherein the first comb finger (82) and the second comb finger (84) which are adjacent to each other face each other in the second direction (y; Fig 2A).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the particular features of Van’s second direction as first comb finger and the second comb finger facing direction for App’695 since this selection creates a driving force between the mirror combs 82 and the frame combs 84, which creates a torque on the mirror body 50 about the rotation axis 58 (Van [0052]).
2. The combination of (App’695 claims 1, 2 and Van) further teaches all features of claim 2 of the instant application.
3. The combination of (App’695 claims 1-3 and Van) further teaches, wherein the nonlinearity relaxation spring includes a pair of plate-shaped portions, and wherein the pair of plate-shaped portions face each other in the third direction.
4. The combination of (App’695 claims 1, 2 and Van) further teaches all features of claim 4 of the instant application.
wherein the elastic support portion (Van 75) further includes a lever (72) connected to the nonlinearity relaxation spring (741; [0060]) through the torsion bar (40) at one end portion and an electrode support member extending between the lever and the movable portion when viewed from the first direction (z), and 
wherein the second comb electrode (84) is provided to the electrode support member.
5. The combination of (App’695 claims 1, 2 and Van) further teaches all features of claim 5 of the instant application.
wherein the elastic support portion (Van 74) further includes a lever (72) connected to the nonlinearity relaxation spring (741; [0060]) through the torsion bar (40) at one end portion, and wherein the second comb electrode (84) is provided to the lever.
6. The combination of (App’695 claims 1, 2 and Van) further teaches all features of claim 6 of the instant application.
wherein the elastic support portion (Van 74) includes a pair of the levers  (72) levers and further includes a link bridges ([0014] the pair of levers, and 
wherein the second comb electrode (84)is disposed across the pair of levers and the link.
7. The combination of (App’695 claims 1, 2 and Van) further teaches all features of claim 7 of the instant application.
wherein the elastic support portion (Van 74) further includes a torsion bar (40) connected between the other end portion of the lever ( 72) and the base (60).
8. The combination of (App’695 claims 1, 2 and Van) further teaches all features of claim 7 of the instant application.
wherein the elastic support portion (Van 74) further includes a lever ( 72) connected to the nonlinearity relaxation spring (741; [0060]) through the torsion bar (40) at one end portion and a torsion bar connected between the other end portion of the lever and the base (60).
9. The combination of (App’695 claims 1, 2 and Van) further teaches all features of claim 9 of the instant application.
wherein the elastic support portion (Van 74) includes a lever (72) connected to the nonlinearity relaxation spring (741; [0060]) through the torsion bar (40) at one end portion and an electrode support member extending from the lever, and 
wherein the second comb (84) electrode is provided to the electrode support member.
10. The combination of (App’695 claims 1, 2 and Van) further teaches all features of claim 10 of the instant application,
wherein the nonlinearity relaxation spring (741; [0060]) includes a meandering portion which extends in a meandering manner when viewed from the first direction (z).

Allowable Subject Matter
Claim 1 is objected because of rejection on the ground of nonstatutory double patenting as detailed in section 1. However, Claim 1 is differentiated over the current status of the prior art for the following features:
wherein the nonlinearity relaxation spring is configured so that a deformation amount of the nonlinearity relaxation spring around the second direction (y-axis) is smaller  than a deformation amount of the torsion bar around the second direction (y) and a deformation amount of the nonlinearity relaxation spring in a third direction (x) perpendicular to the first direction (z) and the second direction (y) is larger than a deformation amount of the torsion bar  in the third direction (x) while the movable portion moves in the first direction (z), and 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The most relevant prior art reference ((US 20140300942 A1; to Van Lierop; Hendrikus et al.,) teaches an optical device (30; Figs 2A-2C; [0041]) comprising : 
a base (60; [0041]); 
a movable portion (52, micromirror ) which includes an optical function unit (optical scanner; [0008]); 
an elastic ([0074]) support portion (74) which is connected between the base (60) and the movable portion (52) and supports the movable portion so that the movable portion is movable along a first direction (Z-axis; [0043]); 
a first comb electrode (82; [0052]) which is provided to the base (60) and includes a plurality of first comb fingers (100); and 
a second comb electrode (84) which is provided to at least one of the movable portion (52) and the elastic support portion (74) and includes a plurality of second comb fingers (110) alternately arranged with the plurality of first comb fingers, 
wherein the elastic support portion (74) includes a torsion bar (40; [0043, 0050]) extending along a second direction (y-axis; [0062]) perpendicular to the first direction (z) and a nonlinearity relaxation spring (741 non-linear relief; [0060]  relaxation is construed from relief) connected between the torsion bar (147) and the movable portion (11), 
wherein the first comb finger (82) and the second comb finger (84) which are adjacent to each other face each other in the second direction (y; Fig 2A).
Van Lierop; Hendrikus et al., substantially, teaches claim 1 except the limitation indicating in section II, supra,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896   
August 14, 2022